DETAILED ACTION
This action is pursuant to the claims filed on November 18, 2021. Currently, claims 1-10 are pending with claims 1 and 6 amended. Below follows a complete final action of claims 1-10. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: amend “the electrodes” to – the plurality of electrodes – in line 10.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: amend “the electrodes” to – the plurality of electrodes – in line 11.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: amend “the irrigation channels” to – one or more irrigation channels – in line 1.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: amend “the irrigation channels” to – one or more irrigation channels – in line 3.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: amend “the irrigation channels” to – one or more irrigation channels – in line 1.  Appropriate correction is required.
Claim 3 objected to because of the following informalities: amend “the electrodes” to – the plurality of electrodes – in line 2.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: amend “the electrodes” to – the plurality of electrodes – in line 3.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: amend “the irrigation channels” to – one or more irrigation channels – in line 1.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: amend “the electrodes” to – the plurality of electrodes – in line 9.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: amend “the irrigation channels” to – one or more irrigation channels – in line 1.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: amend “the irrigation channels” to – one or more irrigation channels – in line 3.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: amend “the electrodes” to – the plurality of electrodes – in line 2.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: amend “the irrigation channels” to – one or more irrigation channels – in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the electrode tube” in line 9. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “one or more irrigation channels connected to the electrode tube and encircling each of the electrodes and configured to flow irrigation fluid in a vicinity of edges of the electrodes to at least one of cooling the blood at the edges of the electrodes by convection or cooling the edges of the electrodes by conduction” in line 9-13. However, the phrase “vicinity of edges” is not defied by the claim. Thus, it is unclear the scope of said limitation and how much “vicinity of edges” must be covered in order to cool the blood by convection or cool the electrodes by conduction. 
Claim 2 recites the limitation “a vicinity of edges” in line 3. However, it is unclear if this is the same or different vicinity of edges recited in claim 1. For examination purposes it will be interpreted as the same vicinity. 
Claims 3 and 4 recite the limitation “the irrigation channels” in line 1. However, claim 1 requires one or more irrigation channels and as such this limitation can be interpreted as one irrigation channel. Therefore, it is unclear without redefining the term if “the irrigation channels” of claims 3-4 are actually referring back to the one irrigation channel of claim 1. For examination purposes, the claims will be interpreted as “the irrigation channel.”
Claim 3 
Claim 11 recites the limitation “the electrode tube” in line 8. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “configured to flow irrigation fluid in a vicinity of edges of the electrodes to at least one of cooling the blood at the edges of the electrodes by convection or cooling the edges of the electrodes by conduction” in line 9-12. However, the phrase “vicinity of edges” is not defied by the claim. Thus, it is unclear the scope of said limitation and how much “vicinity of edges” must be covered in order to cool the blood by convection or cool the electrodes by conduction. 
Claim 7 recites the limitation “a vicinity of edges” in line 2. However, it is unclear if this is the same or different vicinity of edges recited in claim 1. For examination purposes it will be interpreted as the same vicinity.  
Claims 7-9 recite the limitation “the irrigation channels” in line 1. However, claim 6 requires one or more irrigation channels and as such this limitation can be interpreted as one irrigation channel. Therefore, it is unclear without redefining the term if “the irrigation channels” of claims 7-9 are actually referring back to the one irrigation channel of claim 6. For examination purposes, the claims will be interpreted as “the irrigation channel
Claim 8 recites the limitation “edges” in line 3. However, it is unclear if this is the same or different edges recited in claim 1. For examination purposes it will be interpreted as the same edges. 
Claims 2-5 and 6-10 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al (US PGPUB: 2017/0042615) in view of Stangenes et al (US PGPUB: 2008/0140072). 
Regarding independent claim 1, Salahieh discloses a medical probe for irreversible electroporation with irrigation ([0137]; [0187]-[0189]; [0190]; Fig. 37A-C, 63A-C; [0278]), the medical probe comprising: 
a shaft (57) for insertion into an organ of a patient ([0007]); and 
a frame (34) coupled to a distal end of the shaft (Fig. 37A-C, 63A-C), the frame comprising: 
a plurality of electrodes (6) disposed on an outer surface of the frame (Fig. 37A-C, 63A-C) and configured to apply irreversible electroporation (IRE) to tissue by applying voltage pulses ([0098], [0137]; Fig. 37A-C, 63A-C); and 
one or more irrigation channels configured to flow irrigation fluid in a vicinity of edges of the electrodes ([0187]-[0189], [0190], [0210]; Fig. 37A-C, 63A-C; channel connected to element 7 irrigates/cools the edges of the electrodes) to at least one of cooling the blood at the edges of the electrodes by convection or cooling the edges of the electrodes by conduction (tissue in contact with electrodes and cooling mechanism 7 will be cooled by conduction; See also ([0187]-[0189], [0190], [0210]). 
Examiner notes remainder of limitations are in the alternative. 
While Salahieh discloses irrigated electrodes, Salahieh does not explicitly disclose each of the plurality of electrodes having a tube; the one or more irrigation channels connected to the electrode tube and encircling each of the electrodes.
However, Stangenes discloses a medical device comprising a plurality of electrodes (filaments 12; [0038]; Fig. 1-6). Each of these electrodes have an irrigation channel connected to 
Regarding dependent claim 2, in view of the combination of claim 1, Salahieh further discloses wherein the irrigation channels comprise one or more irrigation holes located in a vicinity of edges of the electrodes and configured to flow the irrigation fluid from the irrigation channels into ambient environment thereof ([0210]; Fig. 37A-C, 63A-C element 7).
Regarding dependent claim 3, in view of the combination of claim 1, Salahieh further discloses wherein the irrigation channels are thermally coupled to the electrodes, and are configured to flow the irrigation fluid in a closed circuit to remove heat from edges of the electrodes ([0187]-[0189], [0190], [0210]; Fig. 37A-C, 63A-C; channel connected to element 7 irrigates/cools the electrode and necessarily its edges, thus it naturally follows the two elements are thermally coupled; note this interpreted as a closed circuit as fluid is recirculated throughout the device (see specifically [0190])). 
Regarding dependent claim 4, in view of the combination of claim 3, Stangenes further discloses wherein the irrigation channels are made of a thermally conducting material ([0020], [0042]-[0043] discusses the channels 12 as made of nitinol).
Regarding dependent claim 5, in view of the combination of claim 4, Stangenes further discloses wherein the thermally conducting material comprises Nitinol ([0020], [0042]-[0043] discusses the channels 12 as made of nitinol).
Regarding independent claim 6, Salahieh discloses a method for irreversible electroporation with irrigation ([0137]; [0187]-[0189]; [0190]; Fig. 37A-C, 63A-C; [0278]), the method comprising: 
inserting into an organ of a patient a frame (34) coupled to a distal end of a shaft (57; See also [0007], Fig. 37A-C, 63A-C), the frame comprising
a plurality of electrodes (6) disposed on an outer surface of the frame (Fig. 37A-C, 63A-C) and configured to apply irreversible electroporation (IRE) to tissue by applying voltage pulses ([0098], [0137]; Fig. 37A-C, 63A-C); and 
one or more irrigation channels configured to flow irrigation fluid in a vicinity of edges of the electrodes ([0187]-[0189], [0190], [0210]; Fig. 37A-C, 63A-C; channel connected to element 7 irrigates/cools the edges of the electrodes) to at least one of cooling the blood at the edges of the electrodes by convection or cooling the edges of the electrodes by conduction (tissue in contact with electrodes and cooling mechanism 7 will be cooled by conduction; See also ([0187]-[0189], [0190], [0210]);
pumping the irrigation fluid via the irrigation channels ([0187]-[0189], [0190], [0210]), 
Examiner notes remainder of limitations are in the alternative. 
While Salahieh discloses irrigated electrodes, Salahieh does not explicitly disclose each of the plurality of electrodes having a tube; the one or more irrigation channels connected to the electrode tube and encircling each of the electrodes.
However, Stangenes discloses a medical device comprising a plurality of electrodes (filaments 12; [0038]; Fig. 1-6). Each of these electrodes have an irrigation channel connected to the tube that encircles the electrode ([0047], [0054]-[0055], [0058] describes fluid as flowing through 12, interpreted as each electrode having a tube that encircles it where the fluid path is the irrigation channel). Stangenes teaches this fluid cools the electrode and then adjacent tissue by conduction ([0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrodes of Salahieh to incorporate the tubes of Stangenes. This configuration provides the benefit of enhanced conductive heat transfer ([0014], [0058]). 
Regarding dependent claim 7, in view of the combination of claim 6, Salahieh further discloses wherein the irrigation channels comprise one or more irrigation holes located in a vicinity of edges of the electrodes and configured to flow the irrigation fluid from the irrigation channels into ambient environment thereof ([0210]; Fig. 37A-C, 63A-C element 7). 
Regarding dependent claim 8, in view of the combination of claim 6, Salahieh further discloses wherein the irrigation channels are thermally coupled to the electrodes, and are configured to flow the irrigation fluid in a closed circuit to remove heat from edges of the electrodes 
Regarding dependent claim 9, in view of the combination of claim 8, Stangenes further discloses wherein the irrigation channels are made of a thermally conducting material ([0020], [0042]-[0043] discusses the channels 12 as made of nitinol).
Regarding dependent claim 10, in view of the combination of claim 9, Stangenes further discloses wherein the thermally conducting material comprises Nitinol ([0020], [0042]-[0043] discusses the channels 12 as made of nitinol).
Response to Arguments
Applicant’s arguments filed November 18, 2021 are fully acknowledged. Applicant’s amendments to the claims necessitated a new grounds of rejection outlined above in view of Salahieh and Stangenes. Examiner notes Applicant states in the Remarks at p. 5 that Salahieh does not disclose “electrodes with dedicated tubes connected to irrigation channels encircling each electrode.” However, the combination of Salahieh and Stangenes now teaches these amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794